Citation Nr: 0124767	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971. 

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denied service connection for 
posttraumatic stress disorder (PTSD) in a rating decision 
dated in March 1991.  Although the veteran submitted a notice 
of disagreement and the RO issued a statement of the case, 
the veteran did not timely submit a substantive appeal.  The 
RO subsequently closed the case and the March 1991 rating 
decision became final.  

In November 1998 and October 1999 decisions, the RO again 
denied the PTSD claim without addressing whether new and 
material evidence had been submitted to reopen the claim.  
Therefore, the Board of Veterans Appeals (Board) must address 
the issue of new and material evidence in the first instance.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995).  Thereafter, the Board may 
consider the claim on the merits.

The record also reflects that the RO notified the veteran in 
a letter to his last known address that a hearing before a 
member of the Board had been scheduled for August 2001.  The 
claims file notes that the veteran failed to report for the 
hearing, although the RO notification letter has not been 
returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2001).


FINDINGS OF FACT

1.  A March 1991 rating decision denied entitlement to 
service connection for PTSD.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in April 1991; he filed a 
notice of disagreement but he did not timely file a 
substantive appeal after the RO issued a statement of the 
case.  

3.  Evidence received since the March 1991 rating decision 
has not previously been considered, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  

4.  A conforming diagnosis of PTSD related to active military 
service has been given.

5.  The veteran engaged in combat.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision denying the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(a), 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for PTSD; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.160, 20.302, 
20.1103 (2001).

3.  With resolution of all reasonable doubt in the veteran's 
favor, PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a March 1991 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran was 
provided notice of that decision and of appeal rights; 
however, he did not submit a timely appeal.  Thus, that 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(a), 20.302, 20.1103 (2001).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  As noted in the introduction, the last 
final decision of record was in March 1991.  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  Recent changes to 38 C.F.R. 
§ 3.156(a) are not applicable in this case because the claim 
to reopen was received prior to August 29, 2001.  See 66 Fed. 
Reg. 45620 (2001).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence of record at the time of the March 1991 rating 
decision includes service medical records (SMRs), service 
department personnel records, VA medical records, and the 
veteran's claims and statements.  The SMRs do not reflect any 
disorder relevant to a claim of service connection for PTSD 
except that unrelated treatment records do help corroborate 
dates of service in Vietnam.  He was treated at an aid 
station of A Battery, 5/42 Arty, APO SF 96491 in February 
1971.  

The veteran's service department documents reflect that he 
served with the U.S. Army of the Pacific (USARPAC) in Vietnam 
from June 10, 1970 to May 4, 1971, although he was in casual 
status enroute to Vietnam as early as May 22, 1970.  

While in Vietnam, the veteran served as a cannoneer (MOS 
13A10) with Battery A, 5th Battalion, 42nd Artillery Division 
(hereafter referred to as A Btry, 5/42nd Arty).  He 
participated in an unnamed campaign and received the Vietnam 
Service Medal (VSM), the Republic of Vietnam Campaign Medal 
(RVCM) with 60 device, and two overseas bars.  

In November 1990, the veteran reported that he had also 
served as a jeep driver for the company executive officer and 
had been driving along Route 1 to another base when Viet Cong 
ambushed them in an area known as "ambush alley."  He 
reported that a helicopter was shot down while other 
helicopters provided fire support.  He also reported that 
while at a fire support base (FSB) he was asked to drive a 
wounded ARVN (South Vietnamese soldier) to a helicopter but 
the soldier died before reaching Bien Hoa.  He recalled that 
he was assigned to a 155-mm howitzer of A Btry, 5/42 Arty.  

According to a November 1990 VA PTSD examination report, the 
veteran reported that he was stationed at an FSB between Bien 
Hoa and Xuan Loc.  He recalled having to kill an enemy 
soldier who carried explosives into the base and began 
shooting at him.  He said that he witnessed the death of a 
friend killed in an explosion very near him and he helped 
recover the body.  He said that he witnessed the death of 
another friend in an off-base truck ambush and that he 
observed this from his position on the perimeter of the FSB.  
He also inadvertently once drove into a firefight between 
ARVN soldiers and the enemy.  He also reported that he saw 
another buddy step on a land mine and lose a leg.  The VA 
PTSD examiner gave a diagnosis of PTSD related to events in 
Vietnam.  

Also of record is an August 1990 VA hospitalization report 
reflecting inpatient treatment for suicidal ideation and 
PTSD.  Upon discharge, an Axis I diagnosis of PTSD was given.   

Thus, the salient evidence of record at the time of the March 
1991 rating decision reflects that: (1) there is no evidence 
of a mental disorder during active service or within a year 
of discharge from active service; (2) the veteran served in 
Vietnam from June 1970 to May 1971 as a cannoneer with A 
Btry, 5/42 Arty, and as a driver; (3) he has essentially 
claimed that he participated in combat; (4) he has not been 
awarded any medal or official award that conclusively 
demonstrates that he participated in combat; and, (6) a 
diagnosis of PTSD related to stressful events in Vietnam has 
been given.  

In a March 1991 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran had not 
experienced a life-threatening stressor.  The decision notes 
that this was a "reopened" claim; however, there is no 
earlier decision of record addressing service connection for 
PTSD.  

The relevant evidence added to the record since the March 
1991 rating decision includes more recent VA hospital 
reports, VA examination reports, additional details of 
stressors submitted by the veteran, and the results of 
research from the U.S. Armed Services Center for Research of 
Unit Records (hereafter referred to as CRUR).  The CRUR 
research has resulted in a more complete record and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  The claim for service connection for 
PTSD must therefore be reopened regardless of whether any 
other evidence is also new and material.  38 C.F.R. § 3.156.  

II.  Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000). 

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2001); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The claims file reflects that diagnoses of PTSD related to 
events alleged to have occurred in Vietnam have been given at 
various times.  The crux of this case is whether the veteran 
has submitted credible supporting evidence that a claimed in-
service stressor occurred, or, in the alternative, whether 
the evidence establishes that the veteran engaged in combat 
with the enemy.  For if the veteran is a combat veteran, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. 
§ 3.304(f): see also 38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (1996).  

The veteran has reported that he was stationed between Xuan 
Loc and Bien Hoa and was subjected to enemy attacks and 
ambushes along Route 1.  He claims that others were killed or 
wounded in these attacks.  In a VA Form 21-4138, he has 
provided the names of others, including a Captain Love, who 
might corroborate his allegations. 

Information provided in June 1998 by CRUR does not 
corroborate that the stressful incidents report by the 
veteran actually occurred; rather the CRUR evidence 
(discussed below) does supply credible evidence that the 
veteran engaged in combat with the enemy.  Therefore, it is 
unnecessary to independently corroborate the actual 
occurrence of the veteran's claimed stressors.

Of prime importance is the established fact that the veteran 
served as a battery level cannoneer in a combat zone.  In the 
Board's estimation, such service is likely to involve combat 
with the enemy.  

The veteran has reported that his stressors include being 
subject to enemy fire, seeing others killed, and seeing the 
dead.  These events reportedly occurred in areas in which he 
served.  CRUR provided relevant operational reports and 
lessons learned (OR-LL) for the period covering the veteran's 
Vietnam tour.  The reports do corroborate to some extent that 
the veteran's unit was where he claimed, that his unit's 
activities were as he reported, and that enemy activity did 
occur.  For instance, an OR-LL dated August 7, 1970, mentions 
A Btry of the 5/42nd and notes that it was an element of the 
23rd Artillery Group and provided fire support to the U.S. 3rd 
Brigade and to the ARVN 25th Division and ARVN 1st Airborne 
Division.  A Btry had been stationed at Quan Loi up to July 
1, 1970 but had moved by road march 5 times by July 26th, 
1970 and several more times after that.  

An OR-LL dated August 25, 1970 reflects that ARVN casualties 
during the period were generally due to booby traps and 
mines.  There were five enemy ground attacks plus a number of 
standoff rocket and mortar attacks against element of the 
23rd Artillery Group.  There had been 14 wounded in action 
during the quarter ending July 31, 1970.  During this time, 
the 5/42 fired 25,223 rounds of artillery (no breakdown by 
battery).  During the quarter ending October 31, 1970, A Btry 
fired 3,123 rounds of artillery.  During the quarter ending 
April 30, 1971, the 5/42nd reported one member killed in 
action and three more wounded in action.  A Btry fired 13,013 
rounds of artillery.  

The veteran reported being ambushed off Route 1 near Xuan 
Loc.  OR-LLs corroborate that the base camp of the 5/42nd was 
located near Xuan Loc, which itself is adjacent to Route 1.  
The veteran recalled a Captain Love.  An OR-LL dated November 
2, 1970 reflects that a Capt. Lovett had assumed command of A 
Btry, 5/42 Arty.  Thus, while there is no mention of a 
Captain Love in these reports, the veteran's commanding 
officer for a time was a Captain Lovett.  

The veteran reported that he witnessed the death of an ARVN 
soldier; however, the CRUR reports do not mention specific 
ARVN casualties but do note that ARVN casualties had occurred 
as a result of booby traps and land mines.  As such, the 
reports do not suggest that the events reported by the 
veteran could not have occurred or that the veteran's 
credibility should be questioned in any way.  The Board 
therefore finds the veteran to be credible.  

Resolving any remaining doubt in favor of the veteran, the 
unit reports obtained by the RO independently verify that the 
veteran did engage in combat against an armed enemy.  Because 
there is medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § Sec. 4.125(a), a link, established by medical 
evidence, between current symptoms and the claimed stressors, 
the regulatory requirements for service connection for PTSD 
have been met.  Service connection for PTSD must therefore be 
granted.


ORDER

1.  New and material evidence having been submitted, the 
application to reopen claim of entitlement to service 
connection for PTSD is granted.

2.  Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

